United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 23, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30964
                        Conference Calendar


TYRONE FLETCHER,

                                    Plaintiff-Appellant,

versus

ALLSTATE INSURANCE COMPANY,

                                    Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                     USDC No. 2:04-CV-1469-E
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Tyrone Fletcher, Louisiana prisoner # 396381, has filed an

application for leave to proceed in forma pauperis (IFP) on

appeal, following the dismissal of his 42 U.S.C. § 1983 complaint

and the district court’s certification that the appeal is not

taken in good faith.   Fletcher focuses solely on his indigency.

By failing to direct his motion to the district court’s reasons

for the certification decision, Fletcher has effectively

abandoned the only issue that is properly before this court.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); Yohey v.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-30964
                                -2-

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).   Accordingly,

Fletcher’s request for IFP status is denied, and his appeal is

dismissed as frivolous.   See Baugh, 117 F.3d at 202 & n.24; 5TH

CIR. R. 42.2.

     The dismissal of this appeal as frivolous and the district

court’s dismissal of the complaint for failure to state a claim

each count as a strike for purposes of 28 U.S.C. § 1915(g).     See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996); 28 U.S.C.

§ 1915(e)(2)(B)(i).   Fletcher is warned that if he accumulates

three strikes, he will not be permitted to proceed IFP in any

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See 28 U.S.C. § 1915(g).

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.